Citation Nr: 0417909	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  00-06 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than July 23, 1997 
for a total disability rating based upon individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Bill Kaludis, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse (guardian)




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran, who had active military service from January 
1985 to October 1989, has been rated as incompetent by the 
Department of Veterans Affairs (VA) since March 2001.  The 
appellant, his spouse, has been recognized by VA as his legal 
guardian.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Nashville, Tennessee, Regional Office (RO) of the VA.

In May 2002, the Board remanded the case to the RO for the 
issuance of a statement of the case (SOC).  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  In January 2004, the veteran 
and his spouse (guardian) testified before the undersigned 
Veterans Law Judge at a Central Office (CO) hearing; a copy 
of the transcript is associated with the record.  The case 
now is before the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends he is entitled to an effective prior to 
July 23, 1997 for a TDIU, claiming that he warranted a 100 
percent rating back to his discharge from service in 1989 or 
at least back to 1995.  In this regard, service medical 
records show that, in June 1989, the veteran began 
experiencing auditory hallucinations and delusions.  He was 
diagnosed with schizophreniform disorder.  The veteran was 
hospitalized at Walter Reed Army Hospital and prescribed 
Stelazine and Cogentin.  A September 1989 Physical Evaluation 
Board Proceedings report recommended that he be placed on the 
Temporary Disability Retirement List (TDRL).  He was given a 
50 percent rating.

At a January 1990 VA examination, the impression was 
schizophreniform disorder by history.  The examiner added 
that it was not possible to say if the veteran would have 
another episode or if he would have any progressive 
personality deterioration, which would be expected if the 
veteran had a basic schizophrenia.  

In a February 1990 rating decision, the RO granted service 
connection for a psychosis (schizophreniform disorder) and 
assigned a 30 percent rating effective from October 20, 1989.

In June 1991, the veteran was removed from the TDRL.

VA outpatient and inpatient records show treatment for 
bipolar affective disorder, alcohol and cocaine abuse, 
bipolar disorder, alcohol and cocaine dependence beginning in 
October 1994.  From October 1994 until July 1997, when the 
veteran filed a VA Form 21-8940 for a TDIU, the record shows 
hospitalizations by VA in October 1994 (16 days with a Global 
Assessment of Functioning (GAF) of 45, in November 1994 (6 
days with a GAF score of 51-60), and from August 24, 1995 to 
October 26, 1995 (with GAF scores of ranging between 21 and 
70). 

In an April 1996 rating decision, the veteran was granted a 
temporary total rating (TTR) under 38 C.F.R. § 4.29 due to 
hospitalization from August to November 1995 and assigned a 
50 percent rating effective from March 24, 1995.  

In November 1997, the RO received responses from four of the 
veteran's former employers, showing that the reason the 
veteran was not working was due to his bipolar mood disorder, 
only one employer indicated that he had worked more than 3 
months and at least 40 hours per week. 

In a September 1998 rating decision, the RO granted another 
TTR due to hospitalization from May 5 to May 31, 1998.

In November 1998, the RO received a copy of a November 1997 
Social Security Administration (SSA) decision, with 
accompanying documentation.  The decision reflected that the 
veteran's SSA benefits had been terminated effective January 
1, 1997 and that the veteran and his spouse had testified at 
an October 30, 1997 hearing as to whether the veteran 
continued to be disabled and whether drug addiction and/or 
alcoholism was a contributing factor material to the 
determination that he was disabled.  The administrative law 
judge (ALJ) found that the veteran had been disabled from 
December 31, 1994 and had not engaged in substantial gainful 
activity since that date; that the veteran had bipolar 
affective disorder and a history of polysubstance abuse, in 
remission; that his bipolar affective disorder precluded the 
veteran from engaging in substantial gainful activity; that 
he continued to be disabled; and that the medical evidence 
established that drug addiction and alcoholism were not 
contributing factors material to the determination of the 
disability.  The latter finding was based on an October 1996 
SSA psychological evaluation which revealed that the veteran 
had serious mood problems, which likely also affected the 
quality of his thinking and were unrelated to his prior 
history of alcohol and crack cocaine abuse; that drugs were 
used to self-medicate and lift the veteran's spirits; and 
that the veteran was markedly impaired in socialization, 
concentration, persistence and pace and had a history of 
deteriorating when asked to work.  The psychologist added 
that medication might control symptoms but it would not 
provide any opportunity for the veteran to return to the 
mainstream society in any substantial and consistent way.  
Appointment of a representative payee was recommended.   

In a November 1998 rating decision, the RO recharacterized 
the veteran's disability as bi-polar disorder, assigned a 70 
percent rating and granted a TDIU both effective from July 
23, 1997, the date of receipt of his VA Form 21-8940 for a 
TDIU.  

In a February 1999 statement, initiating his claim for an 
earlier effective date, the veteran related that he was 
unemployable for the years 1989, 1995, 1996, and 1997 and 
asked that he received compensation for these years too.

In an August 1999 rating decision, the RO, in pertinent part, 
granted service connection for traumatic arthritis of the 
right knee, status post arthroscopic medial meniscectomy, and 
assigned a 10 percent rating, effective from November 9, 
1998.

At a January CO hearing, the veteran testified that every 
time he was hospitalized he had filed for an increased rating 
and that he was hospitalized in 1994 and 1995, two to three 
times each year.  The veteran's attorney pointed, in 
particular, to a VA Form 21-4138 dated October 5, 1995.  The 
veteran felt that he should have been rated 100 percent since 
he was retired out of the military in 1989 for his mental 
disability.  His attorney indicated that the veteran was 
entitled to SSA benefits in June 1995; therefore it was 
likely that he had filed for SSA benefits in 1994.  The 
veteran's spouse testified about meeting the veteran in 1994 
and their subsequent marriage in 1997, the veteran's 
inconsistent work history, his mood swings, substance abuse, 
and violent behavior, all of which she attributed to his 
mental disability.

The Board notes that the effective date for an increased 
rating will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, 
provided a claim is received within one year from such date; 
otherwise, the effective date for an increased rating will be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a)(b) (West 
2002); 38 C.F.R. § 3.400(o) (2003).  A claim for a TDIU is, 
in essence, a claim for an increased rating and vice versa.  
Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim 
is an alternate way to obtain a total disability rating 
without recourse to a 100 percent evaluation under the VA 
Schedule for Rating Disabilities (Rating Schedule).  See, 
e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994).  Any 
claim for an increased rating is also a claim for a 100 
percent evaluation under the Rating Schedule.  See, e.g., AB 
v. Brown, 6 Vet. App. 35 (1993).

Once a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 
C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider 
whether the veteran is entitled to a TDIU rating.  Roberson 
v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see also Norris, 
12 Vet. App. 413; VAOPGCPREC 12-2001 (July 6, 2001).

Any communication or action indicating an intent to apply for 
VA benefits may be considered an informal claim.  38 C.F.R. § 
3.155(a) (2003).  When the informal claim pertains to an 
increased evaluation for a service-connected disability, the 
request will be accepted as a claim.  38 C.F.R. § 3.155(c).  
Once service connection has been established, receipt of 
specified types of medical evidence, including VA examination 
reports, will be accepted as an informal claim for increased 
benefits.  38 C.F.R. § 3.157 (2003).  For example, the date 
of outpatient or hospital examination or date of admission to 
a VA hospital will be accepted as the date of receipt of such 
a claim.  38 C.F.R. § 3.157(b).  See Servello v. Derwinski, 3 
Vet. App. 196, 200 (1992) (holding that a VA examination 
report constituted an informal claim for a TDIU).  VA must 
look to all communications from a claimant that may be 
interpreted as applications or claims -- formal and informal 
-- for benefits and is required to identify and act on 
informal claims for benefits.  Id. at 198.  If VA fails to 
forward an application form to the claimant after receipt of 
an informal claim, then the date of the informal claim must 
be accepted as the date of claim for purposes of determining 
an effective date.  Id. at 200.

A TDIU may be assigned where the schedular rating for the 
service-connected disabilities is less than 100 percent when 
it is found that the veteran's service-connected disabilities 
render him unable to secure or follow a substantially gainful 
occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2003).  
The regulatory scheme for a TDIU provides both objective and 
subjective criteria.  Hatlestad v. Derwinski, 3 Vet. App. 
213, 216 (1992); VAOPGCPREC 75-91 (Dec. 27, 1991).  The 
objective criteria, set forth at 38 C.F.R. § 3.340(a)(2) 
(2003), provide for a total rating when there is a single 
disability or a combination of disabilities that results in a 
100 percent schedular evaluation.  Subjective criteria, set 
forth at 38 C.F.R. 
§ 4.16(a) (2003), provide for a TDIU when, due to service-
connected disability, a veteran is unable to secure or follow 
a substantially gainful occupation, and has a single 
disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional 
circumstances, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  
38 C.F.R. § 4.16(b).

Normally, the effective date assignable for an increased 
rating and/or a TDIU rests on two separate, relatively simple 
determinations.  See 38 C.F.R. § 3.400(o)(1) and (2).  First, 
there needs to be a finding as to the date on which the 
appellant initiated his increased rating/TDIU claim by formal 
or informal claim.  Second, there needs to be a finding 
regarding on what date the medical evidence of record showed 
that the appellant's entitlement to a higher rating or a TDIU 
arose, that is, at what point in time in the case of a TDIU 
did his service-connected disabilities, alone, render him 
unable to secure or follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 5111(b) (West 2002); 38 C.F.R. 
§§ 3.151, 3.400(o), 4.15, 4.16 (2003).

In this case, the RO has determined that a VA Form 21-8940 
submitted by the appellant and received on July 23, 1997, 
constituted a formal claim for an increased rating in excess 
of 50 percent for his psychiatric disability and a TDIU.  

The veteran's attorney pointed out, however, that in a VA 
Form 21-4138 dated October 5, 1995, the veteran requested 
that his record be reopened, indicated that his condition was 
worsening, and felt that his compensation should be 
increased.  The Board observes that the veteran had multiple 
VA hospitalizations in 1994 and 1995, which might constitute 
an informal claim.  Moreover, the SSA ALJ determined that the 
veteran was unemployable for SSA purposes from December 1994.
 
The Board also construes the veteran's February 1999 
statement as a claim for an earlier effective date prior to 
July 23, 1997 for both a TDIU and a 70 percent rating.

The RO must also adjudicate the veteran's claim of 
entitlement to an effective date earlier than July 23, 1997 
for the grant of a 70 percent rating for his bipolar 
disorder.  

The criteria for diagnosing and evaluating psychiatric 
disorders were changed.  See 61 Fed. Reg. 52,695, 52,695-
52,702 (Nov. 7, 1996) (codified at 38 C.F.R. §§ 4.125-4.130 
(2003)).  With respect to this claim, the RO should 
specifically and expressly consider the claim under the 
rating criteria in effect both prior to and as of November 7, 
1996, applying the version more favorable to the veteran 
after the effective date of the regulatory change.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 
10, 2000).  

The Board notes that, under the former rating criteria, where 
the only compensable service-connected disability is a mental 
disorder assigned a 70 percent evaluation, and such mental 
disorder precludes a veteran from securing or following a 
substantially gainful occupation, the mental disorder shall 
be assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  See 38 C.F.R. § 4.16 (c) 
(1996).  The Board observes that 38 C.F.R. § 4.16 (c) was 
deleted from VA's Rating Schedule, effective November 7, 1996 
with the amendments to the Rating Schedule.  That 
notwithstanding, section 4.16(c) is still for consideration 
in this case, if the RO finds that the veteran's claim for an 
increased rating was filed before the regulatory change 
occurred as he was not service-connected for another 
disability until November 1998.  The Board also notes that 
the United States Court of Appeals for the Federal Circuit in 
Allen v. Principi, 237 F.3d 1368, 1370 (Fed. Cir. 2001), 
concluded that 38 U.S.C.A. § 1110 does not preclude 
compensation for an alcohol or drug abuse disability 
secondary to a service-connected disability (PTSD) or use of 
an alcohol or drug abuse disability as evidence of the 
increased severity of a service-connected disability (PTSD).  
Thus, if the veteran's substance abuse problems are a symptom 
of his service-connected psychiatric disability, as found by 
the SSA psychologist, those symptoms should be considered in 
evaluating the severity of the veteran's disability.  After 
adjudication of the issue of an earlier effective date for a 
70 rating for bipolar disorder, should the decision be 
adverse to the veteran, he and his attorney should be advised 
of his right to file a notice of disagreement (NOD).   Should 
an NOD be filed with regard to an earlier effective date for 
a 70 percent rating, after issuance of an SOC, the veteran 
must be notified of the time limit that he has after issuance 
of the SOC to file a substantive appeal with the RO to 
perfect an appeal as to this issue.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993); see also 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.303 (2003).  

The RO must also readjudicate the veteran's claim of 
entitlement to an effective date earlier than July 23, 1997 
for the grant of a TDIU, because the outcome of that claim 
could be affected by the outcome of his claim for an earlier 
effective date for a 70 percent rating.  See Henderson v. 
West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 
Vet. App. 180 (1991), as these claims are "inextricably" 
intertwined.  In so doing the RO must review the record to 
ascertain whether, prior to that date, the veteran warranted 
a higher rating for his psychiatric disorder and/or 
unemployability was factually ascertainable and that there 
was an informal claim for a TDIU/increased rating of record, 
including a VA hospital, examination or treatment record or 
any communication received from the veteran evidencing a 
belief in entitlement to that benefit.  38 C.F.R. §§ 3.1(a), 
3.157(b); Servello, 3 Vet. App. at 199.

The Veterans Claims Assistance Act of 2000 (VCAA) became 
effective on November 9, 2000.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
also revised the provisions of 38 C.F.R. § 3.159 in view of 
the VCAA.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  On 
remand, the RO should also ensure compliance with the notice 
and duty to assist provisions of the VCAA.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  In particular, the RO has not notified the 
veteran of what evidence he needs to establish an earlier 
effective date nor indicated what evidence VA has obtained 
and/or plans to obtain.  See Huston v. Principi, 17 Vet. App. 
195 (2003).  Since it appears that the veteran originally 
applied for SSA benefits in 1994 and such benefits were 
established as of June 1995, the RO should attempt to obtain 
copies of any SSA records not already in the record.  In 
particular, there does not appear to be copies of the initial 
SSA determination, or supporting medical records, and the 
subsequent termination determination nor of the October 1997 
SSA hearing transcript.  

Accordingly, further appellate consideration will be deferred 
and case is REMANDED to the RO for the following:

1.  The RO should request copies of any 
decision(s) and accompanying medical 
records submitted in support of any claim 
for disability benefits from the Social 
Security Administration filed by the 
veteran, to include copies of an October 
30, 1997 hearing transcript, the initial 
grant in 1995 and subsequent termination 
of benefits in January 1997.  If records 
are unavailable, the Social Security 
Administration should so indicate.

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent 
(including all provisions under 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 
3.102, 3.159 and 3.326(a)); as well as 
the holdings in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002)), and 
the Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  In particular, the RO should 
inform the veteran of the type of 
evidence required from him to 
substantiate his claim(s).  The claims 
file must include documentation that 
there has been compliance with the VA's 
redefined duties to notify and assist a 
claimant as set forth in the VCAA and as 
specifically affecting the issue(s) on 
appeal.

3.  After completion of 1 and 2 above, 
the RO should adjudicate the veteran's 
claim for an earlier effective date prior 
to July 23, 1997 for a 70 percent rating 
and notify the veteran and his attorney 
of his appellate rights.  In adjudicating 
the claim, the RO should consider the 
claim under the rating criteria in effect 
both prior to and as of November 7, 1996, 
including 38 C.F.R. § 4.16(c) (1996), 
and, if the veteran's substance abuse 
problems are a symptom of his service-
connected bipolar disorder, those 
symptoms should be considered in 
evaluating the severity of the veteran's 
psychiatric disability under Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).  
In the event that a timely NOD is 
submitted with regard to this issue, the 
RO should furnish the veteran and his 
attorney a statement of the case as to 
the issue of entitlement to an earlier 
effective date for a 70 percent rating 
for bipolar disorder.  The veteran and 
his attorney should be apprised of his 
right to submit a substantive appeal, and 
the time period in which such appeal 
should be filed, to have his claim 
reviewed by the Board.  The RO should 
allow the veteran and his attorney the 
requisite period of time for a response.

4.  After completion of the above, the RO 
should readjudicate the appellant's claim 
for entitlement to an effective date 
earlier than July 23, 1997 for the grant 
of a TDIU.  In so doing the RO must 
review the record to ascertain whether, 
prior to that date, there was an earlier 
informal claim for a TDIU/increased 
rating of record.  If any determination 
remains unfavorable to the veteran, he 
and his attorney should be provided with 
a supplemental statement of the case and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant and his attorney have 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



